Citation Nr: 1705650	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1967 to March 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the San Juan, Commonwealth of Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO) that (1) increased the rating for supraventricular and ventricular ectopy to 30 percent, effective July 25, 2008; (2) increased the rating for mild sensory peripheral neuropathy, left lower extremity, to 20 percent, effective July 25, 2008; (3) increased the rating for mild sensory peripheral neuropathy, right lower extremity, to 20 percent, effective July 25, 2008; (4) continued a 30 percent rating for early diabetic nephropathy; (5) continued a 20 percent rating for diabetes mellitus type II; (6) continued a noncompensable (0 percent) rating for erectile dysfunction; (7) continued a noncompensable (0 percent) rating for appendectomy scar; (8) denied entitlement to TDIU.  The Veteran only appealed the issue of entitlement to TDIU.

A September 2014 Board decision (by a VLJ other than the undersigned) remanded the case for further development.  The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

In September 2014, the case was remanded, in part, to obtain a medical opinion on whether the Veteran's service connected disabilities in combination precluded him from securing or following substantially gainful employment.  The examiner was asked to take into account the Veteran's education and occupational background and to provide rationale for their opinion.  On October 2014 VA examination, the examiner opined that based on her review of the conflicting medical evidence, the Veteran "is able to obtain and secure a financially gainful job of semi-sedentary type."  However, the examiner did not provide an explanation why, taking into account the Veteran's education and occupational history, his service connected disabilities allowed him to obtain a semi-sedentary job.   

Based on the October 2014 opinion, an October 2014 Supplemental SOC continued the denial.

Because the October 2014 VA examiner did not provide an adequate explanation (rationale) for her opinion, the Board cannot find this opinion adequate to decide the claim and a remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 1998); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).  Regrettably, corrective action is once again necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the October 2014 VA examiner (or from another provider if the October 2014 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e. supraventricular and ventricular ectopy, mild sensory peripheral neuropathy, left lower extremity, mild sensory peripheral neuropathy, right lower extremity, early diabetic nephropathy, diabetes mellitus type II, erectile dysfunction, and appendectomy scar), either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or impairment caused by nonservice-connected disabilities.  

The examiner must provide a detailed explanation (rationale) for each aspect of every conclusion that is provided, citing to supporting clinical data as appropriate.  The examiner is advised that a clear and full rationale means a thorough explanation which can be understood by the Board.  Medical principles must be discussed as they relate to the medical and lay (non-medical) evidence.

2. The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

